DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

	A plurality of the instant Claims make reference to an “ambient temperature level.” The instant Specification (See, for example, [0034], [0047]-[0048] of Applicants own PG Pub.) indicates that “ambient temperature level” is distinct from an ambient temperature (i.e. ambient temperature measured in degrees). Specifically, “ambient temperature level” is described as a numerical designation (e.g. level one, level two, etc.) representative of an ambient temperature (i.e. ambient temperature measured in degrees) satisfying a given temperature threshold/range. Therefore, and for purposes of examination, it will be interpreted that “ambient temperature level” (1) is an attribute distinct from an ambient temperature measured in degrees, and (2) is a numerical designation which represents an ambient temperature, measured in degrees, satisfying a given temperature threshold/range.

Claim Objections

Claim 12 is objected to because of the following informalities: for sake of clarity, the term “being” (i.e. “…the fuel cell vehicle being is…”) should be deleted. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: (1) for sake of clarity/consistency (in view of the to the claimed phrase “cause the processor to perform operations comprising”), it is suggested that the terms “detect,” “determine,” and “calculate” be written as “detecting,” “determining,” and “calculating,” and (2) the phrase “an fuel cell vehicle” should be written as “a fuel cell vehicle.” Appropriate correction is required.

Claim 19 is objected to because of the following informalities: for sake of clarity/consistency (in view of the to the claimed phrase “wherein the operations further comprise”), it is suggested that the terms “compare” and “determine” be written as “comparing” and “determining.” Appropriate correction is required.

Claim 20 is objected to because of the following informalities: (1) for sake of clarity/consistency (given that the instant Claim recites steps of a method), it is suggested that the terms “detect,” “determine,” and “calculate” be written as “detecting,” “determining,” and “calculating,” and (2) the phrase “an fuel cell vehicle” should be written as “a fuel cell vehicle.” Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “excess” in Claim 1 (it is noted that “excess” also appears in dependent Claims 6, 8, 10) is a relative term which renders the claim indefinite. The term “excess” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, the Claim is rendered particularly indefinite insofar as it is unclear what constitutes “excess” water in the system, or alternatively, which/how much water in the system is considered “excess.” For purposes of examination, it will be assumed that any amount of water purged, or intended to be purged, from a fuel cell vehicle may be considered “excess” water. Proper clarification is required.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation “the remaining excess water.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the remaining excess water” is in reference to the previously recited “the excess water.” Proper clarification is required.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation “the fuel cell current.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the fuel cell current” is in reference to “fuel cell stack current” (i.e. “…calculated by integrating fuel cell stack current over time”) Proper clarification is required.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation “determining whether the fuel cell vehicle being is within the predetermined distance of the stopping location” (as previously described, an objection is made with respect to the term “being” in said phrase). There is insufficient antecedent basis for this limitation in the claim. Claim 11, from which Claim 12 depends, specifically states that determining that the fuel cell vehicle is approaching the stopping location is based on “detecting” that the fuel cell vehicle is within a predetermined distance of the stopping location. Therefore, and for purposes of examination, it will be assumed that “determining whether the fuel cell vehicle being is within the predetermined distance of the stopping location” is in reference to “detecting” whether the fuel cell vehicle is within the predetermined distance of the stopping location. Proper clarification is required.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation “the determination.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the determination” is in reference to the previously recited “determining” that the fuel cell vehicle is approaching the stopping location. Proper clarification is required (it is suggested, for example, that “the determination” be written as “determining” or “the determining”).

Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “excess” in Claim 14 (it is noted that “excess” also appears in dependent Claim 19) is a relative term which renders the claim indefinite. The term “excess” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, the Claim is rendered particularly indefinite insofar as it is unclear what constitutes “excess” water in the system, or alternatively, which/how much water in the system is considered “excess.” For purposes of examination, it will be assumed that any amount of water purged, or intended to be purged, from a fuel cell vehicle may be considered “excess” water. Proper clarification is required.
Additionally, Claim 14 recites the limitation “the blower” (it is noted that “the blower” also appears in dependent Claim 19). There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the blower” is in reference “a blower” for purging water from the fuel cell stack. Proper clarification is required.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation “the remaining excess water.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the remaining excess water” is in reference to the previously recited “the excess water.” Proper clarification is required.

Claims 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “excess” in Claim 20 is a relative term which renders the claim indefinite. The term “excess” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, the Claim is rendered particularly indefinite insofar as it is unclear what constitutes “excess” water in the system, or alternatively, which/how much water in the system is considered “excess.” For purposes of examination, it will be assumed that any amount of water purged, or intended to be purged, from a fuel cell vehicle may be considered “excess” water. Proper clarification is required.
Additionally, Claim 20 recites the limitation “the blower.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the blower” is in reference “a blower” for purging water from the fuel cell stack. Proper clarification is required.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729